 

EXHIBIT 10.4(c)

[image001.gif]                                                  

 

P. O. Box 5110

 

Denver, Colorado 80217

 

5500 South Quebec Street

 

Greenwood Village, Colorado 80111

 

Phone: (303) 740-4000

 

Fax: (303) 740-4002

 

September 2, 2005

Mr. Jay D. Nielsen
Chief Financial Officer
National Beef Packing Company, LLC
12200 N. Ambassador Drive, Suite 500
Kansas City, Missouri 64163

Re:    Fourth Amended and Restated Credit Agreement (the "Credit Agreement")
dated as of December 29, 2004 between National Beef Packing Company, LLC
("National  Beef"), various Issuers, Lenders and Agents, and CoBank, ACB, as
Administrative Agent

Dear Jay:

            By your letter of August 23, 2005 you requested a waiver of the
requirements of Section 10.6 of the Credit Agreement in connection with your
proposed sale of National Beef's 33,358 shares of the Principal Financial
Group.  I'm pleased to report that the Required Lenders have authorized CoBank,
as Administrative Agent, to agree to your request.  As a result, subject to your
countersignature below, National Beef may sell the 33,358 shares notwithstanding
Section 10.6 of the Credit Agreement (and without using up the $1 million
"bucket" in Section 10.6(d)) so long as National Beef uses the sale proceeds
only for its ordinary working capital needs.

            By your countersignature below, you will agree to the terms of this
letter and will represent and warrant to the Lenders, the Issuers and the Swing
Line Lender that no Default or Matured Default will be continuing at the time of
the shares sale.

            Please understand that this waiver is applicable only to this
particular asset sale and that, except for this waiver, the Credit Agreement
will remain in full force and effect.

            This letter will be governed by and construed in accordance with
Colorado law, without regard to the application of conflict of laws principles. 
All terms used but not otherwise defined in this letter shall have the meanings
given them in the Credit Agreement.

 

 

1

--------------------------------------------------------------------------------


Mr. Jay Nielsen
National Beef Packing Company, LLC
September 2, 2005
Page 2

 

 

  Very truly yours,       CoBank, ACB, as Administrative Agent        

By:

/s/ James Stutzman

Its:

Vice President

          National Beef Packing Company, LLC         By:

/s/ Jay D. Nielsen

Its:

Chief Financial Officer

 

 

 

 

 

2

--------------------------------------------------------------------------------